United States Court of Appeals
                           For the Eighth Circuit
                      ___________________________

                              No. 19-2969
                      ___________________________

                           Anthony Dewayne Walker

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Wendy Kelley, Director, ADC (originally named as Wendy Kelly); Jeremy
    Andrews, Warden, EARU; Kenyon Randle, Captain, EARU; Leroy Golatt,
                              Lieutenant, EARU

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                 ____________

                            Submitted: July 7, 2020
                             Filed: July 16, 2020
                                [Unpublished]
                               ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas prisoner Anthony Walker appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action related to prison
disciplinary proceedings. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal. We conclude that the dismissal of
Walker’s due process claim was proper because he failed to allege that his punishment
amounted to an atypical and significant hardship. See Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir. 2000) (per curiam) (28 U.S.C. § 1915(e) dismissal for failure to state
a claim is reviewed de novo); Sandin v. Conner, 515 U.S. 472, 484-87 (1995) (due
process liberty interests are generally limited to freedom from restraint that imposes
atypical and significant hardship on inmate in relation to ordinary incidents of prison
life). We also conclude that the district court properly granted summary judgment on
Walker’s equal protection claim, as he failed to show that defendants treated him
differently from similarly situated inmates. See Hartsfield v. Nichols, 511 F.3d 826,
829 (8th Cir. 2008) (grant of summary judgment is reviewed de novo); Phillips v.
Norris, 320 F.3d 844, 848 (8th Cir. 2003) (discussing requirements for equal
protection claims).

       Finally, to the extent Walker challenges the magistrate judge’s denial of his
motions to compel and for appointment of counsel, those rulings are not properly
before us. See McDonald v. City of Saint Paul, 679 F.3d 698, 709 (8th Cir. 2012)
(appellate court could not review magistrate judge’s order denying non-dispositive
motion, because appellant failed to object to order before district court). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-